DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 29, and 32 have been amended. Claim 30 has been canceled. Claim 34 is new. Claims 1-3, 5, 7, 9-11, and 22-29, and 31-34 are pending. The prior art rejections are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11, and 22-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of McMurtry (US 2016/0136731), Meixlsperger (DE 102013215377), Paterni (US 2020/0139555), and optionally Kozlak (US 2009/0177309).
	Regarding claim 1, Thorson discloses an additive manufacturing apparatus (system for SLS, abstract) comprising at least one build unit comprising a powder delivery mechanism (dispenser 108 is a powder dispenser, [0015], Fig. 2), a powder recoating mechanism (first press 110 is a recoater blade connected to a gantry which constitutes a recoater arm and actuator, [0026], Fig. 2) and an irradiation beam directing mechanism (laser 112 is a laser source, [0016], Fig. 2); a build platform (platform 102 with plate 116, [0016]), wherein the build platform is vertically stationary (platform 102 is capable of being vertically stationary, [0015-17], Figs. 1-2), 
Thorson teaches an additive manufacturing apparatus substantially as claimed. Thorson does not disclose a gas inlet nozzle and a gas exhaust nozzle; and a positioning mechanism connected to the gas inlet nozzle and the gas exhaust nozzle, the positioning mechanism configured to provide the independent movement of the gas inlet nozzle and the gas exhaust nozzle.
However, in the same field of endeavor of additive manufacturing with powder sintered by a laser, McMurtry teaches a gas inlet nozzle (nozzle 112, [0073], Figs. 5a-b) and a gas exhaust nozzle; and a positioning mechanism (recirculation loop 111 with structures for positioning nozzle 112 and exhaust 110, [0073], Figs. 5a-b) connected to the gas inlet nozzle (nozzle 112, [0073], Figs. 5a-b) and the gas exhaust nozzle (exhaust 110, [0073], Figs. 5a-b), the positioning mechanism configured to provide the independent movement of the gas inlet nozzle and the gas exhaust nozzle (rotary joints 185 to 190 capable of moving nozzle 112 and exhaust 110 independently, [0073-75]; while in use the nozzle 112 and exhaust 110 are moved to maintain the length of the recirculation loop 111, the rotary joints enable independent movement). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing apparatus of Thorson to have nozzle 112 and gas exhaust 110 of McMurtry with tubes and rotary joints of McMurtry because [0007-08] and [0011] of McMurtry teaches that having 
Thorson in view of McMurtry teaches an additive manufacturing apparatus substantially as claimed. Thorson in view of McMurtry does not teach wherein the positioning mechanism comprises a plurality of articulated arms configured to provide independent movement of the gas inlet nozzle and the gas exhaust nozzle in at least two dimensions that are substantially parallel to the build platform and a third dimension that is substantially perpendicular to the build platform, and wherein the positioning mechanism is configured to raise the gas inlet nozzle and the gas exhaust nozzle vertically in the third dimension as the plurality of build layers being added accumulate.
However, in the same field of endeavor of additive manufacturing Meixlsperger teaches wherein the positioning mechanism is further configured to provide independent movement of the gas inlet nozzle (gas supply part, ll. 143, 287-290) and the gas exhaust nozzle (welding smoke gas part, ll. 143, 287-290) in at least two dimensions that are substantially parallel to the build platform (gas guide device, x and y directions, ll. 175-183), and a third dimension that is substantially perpendicular to the build platform (gas guide device, z direction, ll. 175-183) and wherein the positioning mechanism is configured to raise the gas inlet nozzle and the gas exhaust nozzle vertically in the third dimension as the plurality of build layers being added accumulate (gas guide device is moveable in z direction and powder layers are applied, ll. 10-21).
Additionally, in the same field of endeavor of cleaning a manufacturing facility with a blower and suction, Paterni teaches wherein the positioning mechanism comprises a plurality 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing apparatus of Thorson in view of McMurtry to make the gas inlet and gas outlet moveable as claimed because ll. 290 of Meixlsperger teaches that independent movement allows the distance between these components to be variably adjusted to the size of the irradiation area. It would further have been obvious to modify the gas inlet and gas outlet to be so moved by articulated arms because [0044] of Paterni teaches that articulated arms can enable this controlled movement. As modified, the positioning mechanism is configured raise the gas inlet nozzle and the gas exhaust nozzle vertically in the third dimension as the plurality of build layers being added accumulate.
While Thorson as modified in view of McMurtry, Meixelsperger, and Paterni teaches each and every element, Applicant’s remarks argue that “wherein the build platform is vertically stationary” requires that the build platform remain vertically stationary as each layer of powder is applied and fused. Assuming, arguendo, “wherein the build platform is vertically stationary” does recite such a configured additive manufacturing apparatus, claim 1 would nonetheless be obvious in further view of Kozlak.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Thorson such that the platform 102 is vertically stationary and all other components are moveable in a z direction because [0023] of Kozlak teaches that it is an art recognized equivalent to move a build unit in the z direction and keep the substrate platform vertically stationary as it is to move the substrate platform in the z direction and keep the build unit vertically stationary. See MPEP 2143(I)(B) and 2144.06. Dependent claims are considered with this modification in view of Kozlak.
Regarding claim 2, Thorson as modified teaches wherein the plurality of articulated arms comprises a first articulated arm (as modified, tube 182 of McMurtry, [0073-75], Figs. 5a-b; with the structure of [00445-45] of Paterni) connected to the gas inlet nozzle (as modified, nozzle 112 of McMurtry, [0073-75], Figs. 5a-b; with the structure of [00445-45] of Paterni), and a second articulated arm (as modified, tube 181 of McMurtry, [0073-75], Figs. 5a-b; with the structure of [0044-45] of Paterni) connected to the gas exhaust nozzle (as modified, exhaust 110 of McMurtry, [0073-75], Figs. 5a-b; with the structure of [00445-45] of Paterni)
Regarding claim 3, Thorson as modified teaches wherein the gas inlet nozzle has a circular exit shape and/or wherein the gas exhaust nozzle has a circular entrance shape (as modified, entrance/exit of suction mouth 40 of Paterni is circular, Figs. 3-6a).  

	Regarding claim 10, Thorson as modified teaches wherein the irradiation beam directing mechanism further comprises a laser source (laser 112 is a laser source, Thorson [0016], Fig. 2).  
Regarding claim 11, Thorson as modified teaches wherein the irradiation beam directing mechanism emits and directs a laser beam at an angle that is substantially perpendicular to a build area of the build platform (laser 112 is directed substantially parallel to surface of platform 102, Thorson [0016], Figs. 1-2).
	Regarding claim 22, Thorson as modified teaches wherein the build platform comprises a rotating build platform (platform 102 is rotatable around a z-axis, Thorson [0016]).
Regarding claim 23, Thorson as modified teaches a motor configured to rotate the build platform (platform 102 is rotatable around a z-axis controlled by a controller 114 and a motor is an inherent component to effect that rotation, Thorson [0016] [0032]).
	Regarding claim 24, Thorson as modified teaches wherein the positioning mechanism further comprises a plurality of joints that connect arm sections of the plurality of articulated arms and permit each articulated arm of the plurality of articulated arms to move in the at least two dimensions that are substantially parallel to the build platform and the third dimension that is substantially perpendicular to the build platform (as modified, joints between elongated 
	Regarding claim 25, Thorson as modified teaches wherein the at least one build unit is configured to form the powder bed (portion of plate 116 supporting powder that includes finished 3D part 151, Thorson [0015] [0021], Fig. 2) and an outer grown build envelope surrounding the powder bed (as disclosed by Applicant, “outer grown build envelope” is a powder built structure and not a component of the apparatus, accordingly, this is a functional limitation and an apparatus need only be capable of such construction and the system as modified is capable of such construction; outer retaining wall 118, Thorson [0023]). 
	Regarding claim 26, Thorson as modified teaches wherein the positioning mechanism is configured to position the gas inlet nozzle near the outer grown build envelope and to position the gas exhaust nozzle radially inward relative to the gas inlet nozzle; and/or wherein the positioning mechanism is configured to position the gas exhaust nozzle near the outer grown build envelope and to position the gas inlet nozzle radially inward relative to the gas inlet nozzle (this is a functional limitation, the system as modified is capable of independently moving the gas inlet and gas outlet and accordingly could be so positioned).
Regarding claim 27, Thorson as modified teaches wherein the at least one build unit is configured to form the powder bed, the outer grown build envelope, and an inner grown build envelope, with the powder bed between the outer grown build envelope and the inner grown build envelope (portion of plate 116 supporting powder that includes finished 3D part 151, Thorson [0015] [0021], Fig. 2) and an outer grown build envelope surrounding the powder bed (as disclosed by Applicant, “powder bed,” “outer grown build envelope,” and inner grown build 
Regarding claim 28, Thorson as modified teaches wherein the positioning mechanism is configured to position the gas inlet nozzle near the outer grown build envelope and to position the gas exhaust nozzle near the inner grown build envelope; and/or wherein the Page 4 of 12positioning mechanism is configured to position the gas exhaust nozzle near the outer grown build envelope and to position the gas inlet nozzle near the outer grown build envelope (this is a functional limitation, the system as modified is capable of independently moving the gas inlet and gas outlet and accordingly could be so positioned).
Regarding claim 29, Thorson as modified teaches wherein the at least one build unit comprises a rotating build platform (platform 102 is rotatable around a z-axis, Thorson [0016]), and wherein the positioning mechanism is connected to a robotic controller configured to cause the plurality of articulated arms to move the gas inlet nozzle and the gas exhaust nozzle to desired positions to maintain a desired flow pattern along a top build layer of the powder bed ([0065] of McMurtry teaches producing a desired laminar flow over the top build layer which entails moving the gas inlet and gas outlet to desired positions to accomplish such a laminar flow).
Regarding claim 31, Thorson as modified teaches wherein the powder bed comprises an annular powder bed (Thorson Fig. 2).

Regarding claim 33, Thorson as modified teaches wherein the build platform has an annular shape (plate 116 on platform 102 is annular, Thorson [0021] Fig. 2).
Regarding claim 34, Thorson teaches a manufacturing apparatus (system for SLS, abstract), comprising: a build platform (platform 102 with plate 116, [0016]), wherein the build platform is vertically stationary (platform 102 is capable of being vertically stationary, [0015-17], Figs. 1-2), at least one build unit comprising a powder recoating mechanism (first press 110 is
a recoater blade connected to a gantry which constitutes a recoater arm and actuator, [0026],
Fig. 2; dispenser 108 is a powder dispenser, [0015], Fig. 2) and an irradiation beam directing mechanism (laser 112 is a laser source, [0016], Fig. 2) each connected to a first crossbeam
(drive shaft 140 constitutes a first crossbeam, [0019], Fig. 2; in the alternative, one of the arms
142 constitutes a first crossbeam, with dispenser 108 connected to that arm and laser 112 connected to that arm by drive shaft 140, [0019], Fig. 2); a rotating build platform (platform 102 is rotatable around a z-axis with plate 116, [0016]).Regarding claim 1, Thorson discloses an additive manufacturing apparatus (system for SLS, abstract) comprising at least one build unit comprising a powder delivery mechanism (dispenser 108 is a powder dispenser, [0015], Fig. 2), a powder recoating mechanism (first press 110 is a recoater blade connected to a gantry which 
wherein the at least one build unit is configured to form upon the build platform, an outer grown build envelope (as disclosed by Applicant, “outer grown build envelope” is a powder built structure and not a component of the apparatus, accordingly, this is a functional limitation and an apparatus need only be capable of such construction and the system as modified is capable of such construction; outer retaining wall 118, Thorson [0023]), and an inner grown build envelope (inner retaining wall 120, Thorson [0023]), and a powder bed comprising a plurality of build layers disposed between the outer grown build envelope and the inner grown build envelope (portion of plate 116 supporting powder that includes finished 3D part 151, Thorson [0015] [0021], Fig. 2; as disclosed by Applicant, “powder bed,” “outer grown build envelope,” and inner grown build envelope” are powder built structures and not components of the apparatus, accordingly, this is a functional limitation and an apparatus need only be capable of such construction and the system as modified is capable of such construction; Separately, outer retaining wall 118, inner retaining wall 120, and powder in between for forming 3D part 151, Thorson [0023]).
Thorson teaches an additive manufacturing apparatus substantially as claimed. Thorson does not disclose a first gas flow mechanism, the first gas flow mechanism comprising a gas inlet nozzle and a first nozzle positioning mechanism coupled to the gas inlet nozzle, the first nozzle positioning mechanism comprising a first plurality of articulated arms configured to provide movement of the gas inlet nozzle along an X-Y plane oriented substantially parallel to the build platform and along a Z-axis oriented substantially perpendicular to the build platform;  
However, in the same field of endeavor of additive manufacturing with powder sintered by a laser, McMurtry teaches a first gas flow mechanism, the first gas flow mechanism comprising a gas inlet nozzle (nozzle 112, [0073], Figs. 5a-b); and and a first nozzle positioning mechanism coupled to the gas inlet nozzle (recirculation loop 111 with structures for positioning nozzle 112, [0073], Figs. 5a-b) and a second gas flow mechanism, the second gas flow mechanism comprising a gas exhaust nozzle (exhaust 110, [0073], Figs. 5a-b), and a second nozzle positioning mechanism coupled to the gas exhaust nozzle (recirculation loop 111 with structures for positioning exhaust 110, [0073], Figs. 5a-b). 

Thorson in view of McMurtry teaches an additive manufacturing apparatus substantially as claimed. Thorson in view of McMurtry does not teach the first nozzle positioning mechanism comprising a first plurality of articulated arms configured to provide movement of the gas inlet nozzle along an X-Y plane oriented substantially parallel to the build platform and along a Z-axis oriented substantially perpendicular to the build platform, and the second nozzle positioning mechanism comprising a second plurality of articulated arms configured to provide movement of the gas exhaust nozzle along the X-Y plane oriented substantially parallel to the build platform and along the Z-axis oriented substantially perpendicular to the build platform, and wherein movement of the gas inlet nozzle and the gas exhaust nozzle respectively comprises raising the gas inlet nozzle and the gas exhaust nozzle along the Z-axis as the plurality of build layers accumulate.
However, in the same field of endeavor of additive manufacturing Meixlsperger teaches wherein the first nozzle positioning mechanism comprising a first plurality of articulated arms (gas supply part moved by gas guide device, ll. 143, 175-183, 287-290) configured to provide movement of the gas inlet nozzle along an X-Y plane oriented substantially parallel to the build platform (x and y directions, ll. 175-183) and along a Z-axis oriented substantially perpendicular 
the positioning mechanism is further configured to provide independent movement of the gas inlet nozzle (gas supply part, ll. 143, 287-290) and the gas exhaust nozzle (welding smoke gas part, ll. 143, 287-290) in at least two dimensions that are substantially parallel to the build platform (gas guide device, x and y directions, ll. 175-183), and a third dimension that is substantially perpendicular to the build platform (gas guide device, z direction, ll. 175-183) and wherein movement of the gas inlet nozzle and the gas exhaust nozzle respectively comprises positioning the gas inlet nozzle near the outer grown build envelope and the gas exhaust nozzle near the inner grown build envelope, and/or wherein movement of the gas inlet nozzle and the gas exhaust nozzle respectively comprises positioning the gas exhaust nozzle near the inner grown build envelope and the gas inlet nozzle near the outer grown build envelope (as disclosed by Applicant, “powder bed,” “outer grown build envelope,” and inner grown build envelope” are powder built structures and not components of the apparatus, accordingly, this is a functional limitation and the positioning apperatuses need only be capable of so moving the gas nozzles); and wherein movement of the gas inlet nozzle and the gas exhaust nozzle respectively comprises raising the gas inlet nozzle and the gas exhaust nozzle along the Z-axis as 
Additionally, in the same field of endeavor of cleaning a manufacturing facility with a blower and suction, Paterni teaches wherein the positioning mechanisms comprise a plurality of articulated arms configured to provide movement of the gas inlet nozzle and the gas exhaust nozzle (blower and suction mouth 40 moved by articulated arms, [0044-45], [0011-12]) along the X-Y plane oriented substantially parallel to the build platform and along the Z-axis oriented substantially perpendicular to the build platform.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing apparatus of Thorson in view of McMurtry to make the gas inlet and gas outlet moveable as claimed because ll. 290 of Meixlsperger teaches that independent movement allows the distance between these components to be variably adjusted to the size of the irradiation area. It would further have been obvious to modify the gas inlet and gas outlet to be so moved by articulated arms because [0044] of Paterni teaches that articulated arms can enable this controlled movement. As modified, the positioning mechanisms are configured for raising the gas inlet nozzle and the gas exhaust nozzle along the Z-axis as the plurality of build layers accumulate.
While Thorson as modified in view of McMurtry, Meixelsperger, and Paterni teaches each and every element, Applicant’s remarks argue that “wherein the build platform is vertically stationary” requires that the build platform remain vertically stationary as each layer of powder is applied and fused. Assuming, arguendo, “wherein the build platform is vertically 
[0018] of Thorson discloses a gantry moveable in a z-direction. Additionally, in the same field of endeavor of additive manufacturing, [0023] of Kozlak teaches a build unit that moveable in an x-y-z coordinate system and a vertically stationary build platform.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Thorson such that the platform 102 is vertically stationary and all other components are moveable in a z direction because [0023] of Kozlak teaches that it is an art recognized equivalent to move a build unit in the z direction and keep the substrate platform vertically stationary as it is to move the substrate platform in the z direction and keep the build unit vertically stationary. See MPEP 2143(I)(B) and 2144.06.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of McMurtry (US 2016/0136731), Meixlsperger (DE 102013215377), Paterni (US 2020/0139555), and Kozlak (US 2009/0177309) as applied to claim 1 above, and further in view of Gandhirman (WO 2019/068070; citations to US 2020/0258717) and Sweetland (US 2020/0039000).
	Regarding claim 5, Thorson in view of McMurtry, Meixlsperger, Paterni, and Kozlak teaches an additive manufacturing apparatus substantially as claimed. 

However, in the same field of endeavor of additive manufacturing ([0320]) Gandhiraman teaches wherein the gas inlet nozzle and the gas exhaust nozzle are configured to be readily replaceable so nozzles of different shapes can be used in the additive manufacturing apparatus (replaceable gas nozzle, [0213]).
Additionally, also in the same field of endeavor of additive manufacturing, Sweetland teaches wherein the shape of the gas flow head can be adjusted so nozzles of different shapes can be used in the additive manufacturing apparatus ([0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorson such that suction mouths 40 are modified to be repleaceable with different shapes because [0213] of Gandhiraman teaches replaceable gas nozzles and [0056-58] of Sweetland teaches that differently shaped nozzles will produce different flow profiles appropriate for different materials for the powder and therefore enables the optimized use of the additive manufacturing apparatus for different build materials.  
 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of McMurtry (US 2016/0136731), Meixlsperger (DE 102013215377), Paterni (US 2020/0139555), and Kozlak (US 2009/0177309)as applied to claim 1 above,  and further in view of Wiesman (US 2018/0295816) and Meidani (US 2018/0185961).
Regarding claim 7, Thorson in view of McMurtry, Meixlsperger, Paterni, and Kozlak teaches an apparatus substantially as claimed. horson in view of McMurtry, Meixlsperger, Paterni, and Kozlak does not teach wherein the positioning mechanism is further configured to provide independent yaw, pitch and roll movement of the gas inlet nozzle and the gas exhaust nozzle.
However, in the same field of endeavor of cleaning with inlet and exhaust nozzles, Wiesman teaches wherein the positioning mechanism is further configured to provide independent yaw, pitch and roll movement of the gas inlet nozzle and the gas exhaust nozzle (fluid spray nozzle and vacuum head of two nozzle heads, [0009], [0077]).
Additionally, in the same field of endeavor of a shielding gas flow for an additive manufacturing apparatus, Meidani teaches varying the angle and direction of the shielding gas flow to displace the plume for laser irradiation ([0059-60], Figs. 4a-b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the additive manufacturing apparatus of Thorson to make the gas inlet and gas outlet moveable as claimed because [0077] of Wiesman teaches it is desirable to make cleaning nozzles able to move for yaw, pitch, and roll movement and [0059-60] of Meidani teaches appropriately adjusting the angle and location of shielding gas flow.
Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the combined references do not teach raising the gas inlet and gas exhaust nozzles as the powder layers accumulate. As noted above in [0023] of Kozlak, a vertically moving platform is an art recognized substitute for not moving the platform and instead moving the build unit up and down. Further, as noted above, Thorson teaches a vertically moveable gantry for the build unit.
Applicant’s citation to In re Omeprazole Patent Litig. v. Apotex Corp., 536 F.3d 1361, 1380 (2008) is incomplete and the Federal Circuit did not hold that the prior art recognized an art recognized equivalence between the cited prior art and the claims with another reference demonstrating the equivalence.
The combined prior art teaches moving the gas inlet and has exhaust vertically. The combined prior art also teaches making adjustments as each successive layer is printed to ensure a laminar flow above the surface. Applicant’s claims do not recite any subject matter that is beyond these teachings. Applicant’s efforts to recite what might be printed in the context of apparatus claims only recite the capability of so printing. In any event, Thorson teaches printing such build envelopes and ensuring laminar flow at the top surface entails the recited movements of the nozzles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                 

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726